DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the November 12, 2021 Office Action, filed on May 12, 2022, is acknowledged.
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Claim Status
Applicant’s amendment filed May 12, 2022 has been entered.  Claims 3-4, 6, 16-17, and 19-20 are cancelled.  Claims 1-2,5,7-15,18 and 21-28 are pending.  Claim 1 is amended.  Claims 21-28 are new.  Claims 1-2,5,7-15,18 and 21-28 are currently under examination.

Terminal Disclaimer
The terminal disclaimer filed on May 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Numbers 16/007510 has been reviewed and is accepted.  The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Numbers 16/177,784, 16/018926, 16/007541, 16/007498, and 16/007,427 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends from claim 17, which is cancelled.  Therefore, claim 18 is indefinite because the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,5,7-15, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 5, 2019), in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 5, 2019).  This rejection is modified in view of Applicant’s amendment to claim 1, cancellation of claims 3, 16-17, and 19-20, and addition of new claims 21-28.
Cann et al.’s disclosure is directed to a method for enriching a target nucleic acid comprising providing an endonuclease system having a CRISPR RNA (crRNA) and a Cas protein, where the crRNA contains a target-specific nucleotide region substantially complementary to a region of the target nucleic acid, contacting the target nucleic acid with the endonuclease system to form a complex, and separating the complex and thereby enriching for the target nucleic acid (see abstract).
Regarding claims 1 and 5, Cann et al. teaches using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract and para 0006).  Cann et al. teaches magnetic particles that are streptavidin beads, which comprise paramagnetic material (see paras 0038 and Example 7).  Cann et al. further teaches that the guide RNA is biotinylated (particle; see Fig. 1) or the Cas protein is labeled with a capture tag (see para 009 and see Example 1).  Claim 1 recites, “the method comprising”, which allows additional steps to achieve enriching the sample.  Cann et al. teaches isolating target nucleic acids before introducing Cas endonuclease (para 0164) and after introducing Cas endonuclease (claim 1, para 0006, and Example 1).
Regarding claims 2 and 7, Cann et al. teaches the bodily fluid samples comprising plasma and serum (see claim 22) and maternal plasma and blood (see para 0164 and 0168).
Regarding claim 8, Cann et al. teaches the target nucleic acid is cell free DNA (cfDNA) (see claim 22 and para 0157).  Cann et al. further teaches methods of enriching and/or detecting target nucleic acids in circulating tumor DNA (ctDNA) from cancer patients (see para 0156 and 0165).
Regarding claim 10, Cann et al. teaches isolating the target nucleic acid from the CRISPR-Cas and gRNA complex and further teaches isolating the target nucleic acid from the polynucleotide population (see para 0122 and 0152).
Regarding claim 11, Cann et al. teaches separating the target nucleic acid from the particle by applying a magnetic field to the particle complex, then treating the complex with proteases or a detergent washing step (see paras 0138, 0155 and 0167 and claim 22). 
Regarding claims 12-14, Cann et al. teaches methods for sequencing target DNA sequences from ctDNA isolated from cancer patients, wherein the variant comprises a mutation specific to a tumor (see para 0156 and 0167) to obtaining sequence reads (see para 204).  Cann et al. further teaches analyzing the sequence reads to identify variants to monitor tumor progression and/or test a tumor patient’s response to targeted drug treatments (see para 0165).
Regarding claim 15, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).
Regarding claims 21 and 22, Cann et al. teaches isolating target DNA fragments ranging in size from 5-40, to several thousands of monomeric nucleotide units (see para 0095).
Regarding claim 23, Cann et al. teaches various sequencing techniques, including single-molecule sequencing (see paras 0056, 0222, and 0227).
Regarding claim 25, Cann et al. teaches embodiments where a surface or region can be located in a vessel such as a well, tube, channel, cuvette, Petri plate, bottle, or the like (see para 0197 and 0217-0219; and Example 3).
Regarding claim 26, Cann et al. teaches ligating adapters to the end of the intact target DNA fragment (see paras 0096, 0104, 0184, and 0206-0208 and Fig. 11A).
However, Cann et al. does not teach introducing an exonuclease to the bodily fluid sample to digest unbound nucleic acid.  Cann et al. does not teach the method of claim 1 wherein the target nucleic acid is from a genome of a pathogen.  Cann et al. further does not teach a reaction product that consists essentially of intact target DNA fragment, one or more of Cas endonuclease complexes, exonuclease, nucleotide monophosphates, and pyrophosphate.  Cann et al. does not teach the method of claim 27, wherein the Cas endonuclease bound to the target nucleic acid, while bound, prevents the exonuclease from digesting the target.  Cann et al. further does not teach the method of claim 28, wherein the Cas endonuclease is left bound to the target nucleic acid for at least long enough that the exonuclease digests the unbound nucleic acid from the sample while the Cas endonuclease is bound to, and protecting, the target nucleic acid.
Gourguechon et al.'s disclosure is directed to methods and compositions for depleting targeted nucleic acid sequences from a sample, enriching for sequences of interest from a sample, and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (see abstract and para 0010). Gourguechon et al. teaches embodiments with catalytically active Cas9 endonuclease (see para 1060).
Regarding claims 1, 27, and 28, Gourguechon et al. teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to enrich the bound nucleic acids (see para 0181-0182).  Gourguechon et al. teaches various examples of using exonuclease treatment for enriching target nucleic acids prior to PCR amplification or sequencing (0194-0198).  Gourguechon et al. teaches exonuclease treatment wherein unwanted DNA is digested, thus inherently leaving the Cas endonuclease is bound to, and protecting, the target nucleic acid (see Example 7, para 0251-0255).  Gourguechon et al. further teaches detecting protected nucleic acids bound by CRISPR/Cas system protein-gRNA complexes (paras 0016 and 0194-0198). The Cas endonuclease-bound nucleic acid inherently protects bound nucleic acid from exonuclease digestion.  
Regarding claim 9, Gourguechon et al. teaches a method of enriching a sample wherein the target nucleic acid is obtained from the genome of a pathogen (see para 0086 and 0105).
Regarding claim 24, Gourguechon et al. teaches that the longer the incubation with exonuclease, the greater in reduction in size of the double-stranded DNA (see para 0258). This would inherently give rise to a reaction product that consists essentially of intact target DNA fragment, one or more of Cas endonuclease complexes, exonuclease, nucleotide monophosphates, and pyrophosphate.
 It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the methods of enriching and detecting target nucleic acids disclosed by Cann et al. with the exonucleases described by Gourguechon et al.  The ordinary artisan would have been motivated to combine the methods of Cann et al. and Gourguechon et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity by digesting and removing unwanted nucleic acids.  It would have been further obvious to apply the methods as taught by Cann et al.’s to enrich and detect a target nucleic acid from a genome of a pathogen instead of tumor mutations or other nucleic acid variants, as described by Cann et al., as it is a simple substitution of known element for another that would obtain predictable results.  The ordinary artisan would have had a reasonable expectation of success because both Cann et al. and Gourguechon et al. are directed to improved methods of detecting and enriching target nucleic acids and can be used to diagnose and/or treat patients.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant's invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. Applicant argues that Cann does not mention exonuclease digestion and further does not report any method that uses a Cas endonuclease to protect a target from exonuclease digestion.  Applicant further argues that Gourguechon does NOT teach or suggest that a Cas endonuclease can actually protect a target from exonuclease digestion.  Applicant argues that paragraphs 0181-0182 in Gourguechon cannot meet claim 1 because claim uses the word "while" and in Gourguechon there is no teaching or insight that bound Cas blocks the activity of exonuclease while the Cas is bound.  In response to Applicant’s arguments, the Office submits that Cann does not mention exonuclease digestion or report using Cas endonuclease to protect a target from exonuclease digestion.  The Office respectfully disagrees with Applicant that there is no teaching or insight in Gourguechon that bound Cas blocks the activity of exonuclease while the Cas is bound.  The Office directs Applicant to various examples of using exonuclease treatment for enriching target nucleic acids bound by CRISPR/Cas system protein-gRNA complexes (0194-0198).  The Cas endonuclease-bound nucleic acid inherently protects bound nucleic acid from exonuclease digestion.  Cann et al. teaches methods of enriching and detecting target nucleic acids using Cas endonuclease (see abstract and U.S.C 35 103 discussion above).  Gourguechon et al. teaches exonuclease treatment wherein unwanted DNA is digested, thus inherently leaving the Cas endonuclease is bound to, and protecting, the target nucleic acid (see Example 7, para 0251-0255).  Thus claim 1 is obvious in view of Cann et al. and Gourguechon et al. 


Double Patenting - withdrawn
Rejection of claims 1-3, 5, and 7-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-19 of copending Application No. 16/007,510 in view of Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 5, 2019) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed on May 12, 2022.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636